 
 
I 
111th CONGRESS
2d Session
H. R. 4909 
IN THE HOUSE OF REPRESENTATIVES 
 
March 22, 2010 
Mrs. Bachmann introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 2168 7th Avenue in Anoka, Minnesota, as the Richard K. Sorenson Post Office Building. 
 
 
1.Richard K. Sorenson Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 2168 7th Avenue in Anoka, Minnesota, shall be known and designated as the Richard K. Sorenson Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Richard K. Sorenson Post Office Building. 
 
